Title: Treasury Department Circular to the Collectors of the Customs, 13 June 1793
From: Treasury Department
To: Collectors of the Customs



Treasury Department, June 13, 1793.
Sir,

I have to desire that you extend my Instructions, of the 2d of January, 1792, relatively to the Receipt of the Cash and Post Notes of the Bank of the United States, to the Notes of the several Branches of this Institution, the Offices of Discount and Deposit, at Boston, New-York, Baltimore, and Charleston.
The Signatures of the Presidents of these Offices are, herewith, transmitted to you, to serve as a Check against the Imposition of Counterfeits.
With Consideration,   I am, Sir,   Your Obedient Servant,

A Hamilton

